DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 22-24, 28, and 30-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon et al. (US 2016/0106256 – hereinafter Gordon).
Re Claims 22, 30, and 32:
Gordon discloses a dispensing apparatus for dispensing a food product, the dispensing apparatus comprising: an operation management system comprising: a sensor arrangement for sensing if one or more predetermined conditions are fulfilled (see paragraphs [0043, 0047, 0055, and 0057]); and a controller (5) for receiving from the sensor arrangement an indication of whether the one or more predetermined conditions are fulfilled (see paragraphs [0043, 0047, 0055, and 0057]); wherein the controller (5) is arranged so that when the controller receives an indication from the sensor arrangement indicating that at least one of the one or more predetermined conditions is unfulfilled, the controller prevents the dispensing apparatus from attempting to dispense the food product and/or causes the dispensing apparatus to provide an indication to a user that the at least one of the one or more predetermined conditions is unfulfilled (see paragraph [0055]) (see paragraphs [0042, 0043, 0047, 0055, 0057, 0058, 0072, and 0074)] (see Figs. 1-24).  
Re Claims 23 and 32:
Gordon discloses wherein the sensor arrangement comprises at least one sensor for sensing whether a container containing the food product that is to be dispensed has been loaded into a dispensing zone of the dispensing apparatus and one of the one or more predetermined conditions is that the sensor arrangement senses that a container containing the food product that is to be dispensed is loaded into the dispensing zone (see paragraph 0055]).  

Re Claims 24 and 33:Gordon discloses wherein the sensor arrangement comprises at least one sensor for sensing whether a container containing the food product that is to be dispensed and has been loaded into the apparatus is in a state in which it is capable of having the product dispensed from it and one of the one or more predetermined conditions is that the sensor arrangement senses that a container containing the food product that has been loaded into the apparatus is in a state in which it is capable of having the product dispensed from it (see paragraph [0055]).  

Re Claims 28 and 32:
Gordon discloses wherein the sensor arrangement comprises at least one sensor for sensing whether a spent container from which food product has previously been dispensed has been removed from a dispensing zone of the apparatus and one of the one or more predetermined conditions is that the sensor arrangement senses that a spent container has been removed from the dispensing zone (see paragraph [0055]).  
Re Claim 31:
Gordon discloses wherein the sensor arrangement comprises at least one of: a barcode reader; a movement sensor; a light sensor; a QR code reader; a laser gate sensor; an induction sensor; RFID sensor; and, MFID sensor (see paragraphs [0043 and 0058]).  





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Castellani et al. (WO 2013/080073 – hereinafter Castellani).
Re Claim 25:
Gordon discloses the device of claim 22, but fails to teach wherein the at least one sensor for sensing whether a container containing the food product that has been loaded into the apparatus is in a state in which it is capable of having the product dispensed from it is for sensing whether an aperture in the container, out of which the product is to be dispensed, is open.  

Castellani teaches wherein at least one sensor for sensing whether a container containing a food product that has been loaded into an apparatus is in a state in which it is capable of having the product dispensed from it is for sensing whether an aperture in the container, out of which the product is to be dispensed, is open (see pages 7 and 8 – recognition system).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Gordon with that of Castellani to provide a system capable of detecting the state of a pod and using the detected information to control parameters of the dispensing process for providing optimal performance.  Examiner notes that such would be an obvious extension of tasks capable of being provided in view of Gordon likewise disclosing monitoring other similar parameters of a pod.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Paget et al. (US 2008/0121111 – hereinafter Paget).
Re Claim 26:
Gordon discloses the device of claim 22, but fails to teach wherein the sensor arrangement comprises at least one sensor for sensing whether a drawer of the dispensing apparatus used for loading a container containing the food product that is to be dispensed into a dispensing zone of the dispensing apparatus is closed and one of the one or more predetermined conditions is that the sensor arrangement senses that the drawer is closed.  

Paget teaches wherein the sensor arrangement comprises at least one sensor for sensing whether a drawer of the dispensing apparatus used for loading a container containing the food product that is to be dispensed into a dispensing zone of the dispensing apparatus is closed and one of the one or more predetermined conditions is that the sensor arrangement senses that the drawer is closed (see paragraph [0079]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Gordon with that of Paget to provide a system capable of detecting the state of an opening/closing device and using the detected information to control parameters of the dispensing process for providing optimal performance.  


Claim(s) 27 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Lo Faro et al. (US 2017/0202247 – hereinafter Lo Faro).
Re Claims 27 and 29:
Gordon discloses the device of claim 22, but fails to teach wherein the sensor arrangement comprises at least one sensor for sensing whether a chute of the apparatus for receiving and holding spent containers is full of spent containers and one of the one or more predetermined conditions is that the sensor arrangement senses that the chute is not full.


Lo Faro teaches wherein the sensor arrangement comprises at least one sensor for sensing whether a chute of the apparatus for receiving and holding spent containers is full of spent containers and one of the one or more predetermined conditions is that the sensor arrangement senses that the chute is not full (see paragraph [0083]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Gordon with that of Lo Farot to provide a system capable of detecting the state of a device and using the detected information to control parameters of the dispensing process.


Claim(s) 35 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gordon in view of Gerlier et al. (US 8,419,011 – hereinafter Gerlier).
Re Claims 35:
Gordon discloses the device of claim 22, but fails to teach wherein the sensing arrangement comprises a light source and a first optical waveguide for guiding light from the light source to the container.  

Gerlier teaches wherein the sensing arrangement comprises a light source and a first optical waveguide (138) for guiding light from the light source to the container (see paragraph [0083]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Gordon with that of Gerlier to allow for focused light to reach a destination with increased efficiency.

Further Re Claim 36:Gordon discloses a second optical waveguide (light guide) for guiding light reflected from the container to a light sensor (see paragraphs [0043 and 0058]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651